Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 11/10/2022 is acknowledged.  The traversal is on the ground(s) that the expense imposed on the applicant by the restriction would be great.  This is not found persuasive because it does not argue the validity of the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US20140178762A1 (in IDS)

Regarding claim 1, Lee teaches a negative active material for a rechargeable lithium battery [0003], the negative active material comprising:
a secondary particle (composite partlce)[0010] in which a plurality of primary particles are agglomerated (formed by build-up of graphite particles)[0010], the plurality of primary particles comprising natural graphite (flake shaped natural graphite)[0010], and the secondary particle comprising pores (open gaps between graphite particles)[0070]; and
an amorphous carbon in the pores (amorphous carbon is present in the open gaps)[0070],
Lee does not teach wherein an area of the amorphous carbon is about 10% to about 30% based on a total area of 100% of the negative active material, in a cross-section of the negative active material.
However, Lee teaches the amount of amorphous carbon included in the negative active material mixture (1 – 20 wt%)[0012][0082][0108] to be in the same range as disclosed in the instant application (1 – 9 wt%)[0016]. Then, it is expected that the negative active material of Lee includes the claimed range for area of amorphous carbon in a negative active material cross-section. 
	
	
Regarding claim 3, Lee teaches the negative active material of claim 1, wherein the secondary particle has a particle diameter of about 8 μm to about 24 μm (5 – 40 μm)[0011].
	
Regarding claim 4, Lee teaches the negative active material of claim 1, wherein the natural graphite is flake graphite (flake natural graphite)[0010].
	
Regarding claim 6, Lee teaches the negative active material of claim 1, wherein the secondary particle further comprises the amorphous carbon on a surface of the secondary particle [0046].

Regarding claim 7, Lee teaches the negative active material of claim 1, wherein the negative active material comprises the amorphous carbon at an amount of about 1 wt % to about 9 wt % based on a total weight of 100 wt % of the negative active material (1 – 20 wt%)[0012][0082][0108].
	
Regarding claim 15, Lee teaches a rechargeable lithium battery, comprising:
a negative electrode comprising the negative active material of claim 1;
a positive electrode comprising a positive active material; and
an electrolyte between the negative electrode and the positive electrode (negative active material for a lithium battery)[0003].

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US20140178762A1 (in IDS) as applied to claim 1 above, and further in view of Azami, US20150349332A1.

Regarding claim 2, Lee teaches the negative active material of claim 1. 
Lee does not teach wherein each primary particle of the plurality of primary particles has a particle diameter of about 5 μm to about 15 μm.
Azami teaches a negative active material for use in a lithium secondary battery wherein the negative material comprises a first and second carbon material [0018] wherein the first carbon material made of a flake-like graphite particle [0041] has a particle diameter of 5 – 80 μm [0081]. Further, Azami teaches the battery containing the disclosed negative electrode to provide a lithium ion battery having excellent long-term lifetime characteristics and excellent charge and discharge characteristics without the occurrence of rapid capacity degradation [0017]. Then, it would have bee obvious to one of ordinary skill in the art before the filing date to combine the teachings of Azami into the negative material of Lee to improve the resulting battery characteristics.  

Regarding claim 5, Lee teaches the negative active material of claim 1. 
Lee does not teach wherein the natural graphite is flake graphite having a long axis and a short axis, and a length of the long axis is about 5 μm to about 15 μm.
Azami teaches a negative active material for use in a lithium secondary battery wherein the negative material comprises a first and second carbon material [0018] wherein the first carbon material is made of a flake-like graphite particle [0041], and the major and minor axis of the flake like particle [0042][0043][0081] are controlled to control schistosity of the first carbon material [0041][0043]. Then, the claimed range would have been arrived at by routine optimization of the major and minor axis combined the with shared flake particle diameter between the Azami and the instant application. 
Further, Azami teaches the battery containing the disclosed negative electrode to provide a lithium ion battery having excellent long-term lifetime characteristics and excellent charge and discharge characteristics without the occurrence of rapid capacity degradation [0017]. Then, it would have bee obvious to one of ordinary skill in the art before the filing date to combine the teachings of Azami into the negative material of Lee to improve the resulting battery characteristics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724